Citation Nr: 0927321	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  07-40 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1955 to 
December 1956. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the above claims. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  There is no medical evidence of record showing that the 
Veteran has been diagnosed with hearing loss since his 
separation from service, and the preponderance of the 
evidence shows that any current hearing loss was not present 
in service or until many years thereafter and is not related 
to service or to an incident of service origin.

2.  There is no medical evidence of record showing that the 
Veteran has been diagnosed with tinnitus since his separation 
from service, and the preponderance of the evidence shows 
that any current tinnitus was not present in service or until 
many years thereafter and is not related to service or to an 
incident of service origin.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 1137, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2008).  

2.  The criteria for entitlement to service connection for 
tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2008).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 
1369 (Fed. Cir., 2004).  An RO letter dated in August 2007 
informed the Veteran of all three elements required by 
38 C.F.R. § 3.159(b), as stated above.  In light of the 
denial of the Veteran's claims for service connection, no 
disability rating or effective date can be assigned, so there 
can be no possibility of prejudice to the Veteran under the 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding the duty to assist, the RO has obtained the 
Veteran's service treatment records.  There is no indication 
from the claims file that the Veteran has sought private or 
VA treatment for hearing loss or tinnitus, and accordingly, 
no such records could be obtained.  The Board notes that 
while VA has a statutory duty to assist the Veteran in 
developing evidence pertinent to a claim, the Veteran also 
has a duty to assist and cooperate with VA in developing 
evidence; the duty to assist is not a one-way street.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

The Board acknowledges that, to date, VA has neither afforded 
the Veteran an examination, nor solicited a medical opinion, 
regarding hearing loss or tinnitus.  However, no VA 
examination is necessary to satisfy the duty to assist in 
this case.  Under 38 U.S.C.A. § 5103A(d)(2), VA must obtain a 
medical examination or opinion when such is necessary to make 
a decision on a claim.  Specifically, a VA examination is 
required where the record contains competent evidence of a 
current disability, and indicates that the disability or 
symptoms may be associated with military service, but does 
not contain sufficient evidence for the Secretary to make a 
decision.  Id.  As discussed below, there is no competent 
evidence that the Veteran has been diagnosed with hearing 
loss or tinnitus, or that if such conditions are present, 
that they either manifested in service or are otherwise 
related to an event in service.  The Veteran has not reported 
experiencing a continuity of symptomatology since service.  
In such circumstances, there is no duty to obtain a medical 
examination or opinion.  McLendon v. Nicholson, 20 Vet. App. 
79, 84 (2006).  The statutory duty of VA to assist Veterans 
in developing claims does not include a duty to provide a 
Veteran with a medical examination and medical opinion absent 
a showing of a causal connection between his disability and 
his military service.  38 U.S.C.A. § 5103A(a, d); Wells v. 
Principi, 326 F.3d. 1381 (Fed. Cir. 2003).  

The duty to assist has therefore been satisfied and there is 
no reasonable possibility that any further assistance to the 
Veteran by VA would be capable of substantiating his claims.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the Veteran in adjudicating this appeal.


II.  Service Connection

The Veteran contends that he has bilateral hearing loss and 
tinnitus as a result of noise exposure while serving in the 
infantry division during service.  

Service connection is established where a particular injury 
or disease resulting in disability was incurred in the line 
of duty in active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue 
of service connection on the merits, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).  A Veteran may be 
granted service connection for any disease initially 
diagnosed after discharge, but only if all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic disabilities, including sensorineural hearing 
loss, may be presumed to have been incurred in service if 
they become manifest to a degree of 10 percent or more within 
one year of discharge from service.  38 U.S.C.A. §§ 1101, 
1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  As 
discussed in more detail below, in this case, because there 
is no competent evidence showing that hearing loss was 
manifest to a degree of 10 percent or more during the first 
year following the 



Veteran's separation from service, service connection on a 
presumptive basis is not warranted.  See 38 U.S.C.A. §§ 1101, 
1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In 
determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

The Veteran does not contend, nor does the evidence show, 
that hearing loss or tinnitus had their onset during active 
service.  The Veteran's service treatment records are devoid 
of evidence of any treatment for hearing loss or tinnitus, 
and unfortunately, no separation examination is of record.  
 
Post-service, there is no evidence that the Veteran has ever 
sought treatment for, or has been diagnosed with, hearing 
loss and/or tinnitus.  

Under VA law and regulations, a valid claim of service 
connection does not exist absent evidence of a current 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The Veteran was not treated for or diagnosed with 
hearing loss and/or tinnitus during service.  Moreover, he 
has not been treated for or diagnosed 



with hearing loss and/or tinnitus following separation from 
service.  Absent a current diagnosis, an award of service 
connection is not warranted.  

Although the Board does not question the sincerity of the 
Veteran's conviction that he has hearing loss and tinnitus as 
a result of exposure to noise trauma during service, he has 
submitted no competent medical evidence or opinion to 
corroborate this contention.  See 38 C.F.R. § 3.159(a)(1) 
(defining competent medical evidence).  While the Veteran is 
competent to report the symptoms of hearing loss and 
tinnitus, see Layno v. Brown, 6 Vet. App. 465 (1994) 
(defining competent testimony as that which the witness has 
actually observed and is within the realm of his personal 
knowledge through use of his senses), his statements 
regarding the etiology of these conditions are merely 
speculation as to a possible cause as he is not medically 
qualified to prove a matter requiring medical expertise, such 
as an opinion as to medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992); see also Bostain 
v. West, 11 Vet. App. 124, 127 (1998); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997).  As such, the Veteran's 
opinion is insufficient to provide the requisite nexus 
between his bilateral hearing loss and tinnitus, and his time 
in service.  

Further, the Veteran has not reported experiencing a 
continuity of symptomatology since service, but rather, has 
only asserted that his hearing loss and tinnitus are 
etiologically related to noise exposure during military 
service.  Moreover, the lengthy period of over 50 years 
without treatment for these conditions is evidence that there 
has not been a continuity of symptomatology, which weighs 
heavily against the Veteran's claim.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  

The Board acknowledges that the Veteran was likely exposed to 
noise trauma while in service; however, there is no competent 
medical evidence of record showing a nexus between the in-
service noise exposure and his reported hearing loss and 
tinnitus.  Accordingly, the criteria for service connection 
for these conditions have not been met.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  As the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. 5107(b).  Therefore, the 
Veteran's claims are denied.  


ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied. 



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


